UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :           11/15/2019
LAWRENCE YOUNG,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 8695 (LGS)
                           -against-                          :
                                                              :        ORDER
COLLECTIVE HOTELS AND RETREATS,                               :
INC.,                                                         :
                                             Defendant. X
-------------------------------------------------------------
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated October 7, 2019 (Dkt. 5), required the parties to file a

proposed case management plan and joint letter seven (7) days before the initial pretrial

conference;

        WHEREAS, the initial pretrial conference is currently scheduled for November 21, at

10:40 a.m.;

        WHEREAS, Defendant Collective Hotels and Retreats, Inc. has not appeared, and

Plaintiff has not filed proof of service on the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan; it is hereby

        ORDERED that if Plaintiff has been in communication with Defendant, then the parties

shall file the joint status letter and proposed case management plan as soon as possible and no

later than November 18, 2019, at noon. If Plaintiff has not been in communication with

Defendant, he shall file a status letter regarding his efforts to serve Defendant and request an

adjournment of the initial conference as soon as possible and no later than November 18, 2019,

at noon.

Dated: November 15, 2019
       New York, New York
